499 F.3d 923 (2007)
Alexis Holyweek SAREI; Paul E. Nerau; Thomas Tamausi; Phillip Miriori; Gregory Kopa; Methodius Nesiko; Aloysius Moses; Rapheal Niniku; Gabriel Tareasi; Linus Takinu; Leo Wuis; Michael Akope; Benedict Pisi; Thomas Kobuko; John Tamuasi; Norman Mouvo; John Osani; Ben Korus; Namira Kawona; Joanne Bosco; John *924 Pigolo; Magdalene Pigolo, individually and on behalf of themselves and all others similarly situated, Plaintiffs-Appellants,
v.
RIO TINTO, PLC; Rio Tinto Limited, Defendants-Appellees.
Alexis Holyweek Sarei; Paul E. Nerau; Thomas Tamausi; Phillip Miriori; Gregory Kopa; Methodius Nesiko; Aloysius Moses; Rapheal Niniku; Gabriel Tareasi; Linus Takinu; Leo Wuis; Michael Akope; Benedict Pisi; Thomas Kobuko; John Tamuasi; Norman Mouvo; John Osani; Ben Korus; Namira Kawona; Joanne Bosco; John Pigolo; Magdalene Pigolo, individually and on behalf of themselves and all others similarly situated, Plaintiffs-Appellees,
v.
Rio Tinto, PLC; Rio Tinto Limited, Defendants-Appellants.
Nos. 02-56256, 02-56390.
United States Court of Appeals, Ninth Circuit.
August 20, 2007.
Steve W. Berman, Esq., Hagens Berman Sobol Shapiro, LLP, Paul N. Luvera, Jr., Luvera Law Firm, Seattle, WA, Paul Stocker, Esq., Mill Creek, WA, R. Brent Walton, Esq., Cuneo Gilbert & Laduca LLP, Washington, DC, for Plaintiffs-Appellants.
Jack W. Londen, Esq., James J. Brosnahan, Esq., Morrison & Foerster, LLP, San Francisco, CA, Charles E. Patterson, Esq., Morrison & Foerster, LLP, Los Angeles, CA, for Craig E. Stewart, Esq., for Defendants-Appellees.
Before: MARY M. SCHROEDER, Chief Judge.
Prior report: 9th Cir., 487 F.3d 1193

ORDER
Upon the vote of a majority of nonrecused regular active judges of this court,[*] it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.
NOTES
[*]  Judges Hawkins and Wardlaw are recused.